Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 12, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155617-8                                                                                               David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
                                                                   SC: 155617-8                                      Justices
  In re ELLIOTT/MASSIE, Minors.                                    COA: 333724; 333725
                                                                   Monroe CC Family Division:
                                                                   14-023202-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the March 21, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        WILDER, J., took no part in the decision of this case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 12, 2017
         s0509
                                                                              Clerk